Citation Nr: 0421311
Decision Date: 08/04/04	Archive Date: 10/04/04

DOCKET NO. 03-14 651                        DATE AUG 04 2004


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.

REPRESENTATION

Veteran represented by:

Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. Frost, Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from a
September 2002 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC. VA will notify the veteran if she is required to take further action.

REMAND

The veteran seeks entitlement to pension benefits. She has no service-connected disabilities. Her nonservice-connected disabilities include depression, posttraumatic stress disorder (PTSD) and cocaine abuse as well as aback disability.

At the time of the last VA examination, in February 2003, the diagnoses were limited to dysthymic disorder and the veteran's cocaine dependence was noted to be in partial sustained remission. The VA examiner concluded that the veteran's global assessment of functioning (GAF) score was 60. GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or
co-workers). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). The examiner noted the veteran's industrial adaptability appeared guarded but did not provide further explanation as to the nature and extent of industrial limitations, the symptom

- 2



or symptoms causing such limitations, or, whether the veteran was, in fact, able to work.

The medical evidence of record is, therefore, inadequate to assess the nature and severity of the veteran's psychiatric disabilities and the impact of such on her employability. As such, remand to obtain clarifying examination findings is warranted.

The Board also notes that, as pertains to the veteran's nonservice-connected back disability, a private physician opined that the veteran was totally incapacitated and unable to be employed. That physician did not, however, include any objective clinical findings or reports of diagnostic testing and the basis for such conclusion is unclear, particularly in light of V A examination findings noting only subjective complaints of pain and manifested motion limitation without X-ray abnormalities or other clinical evidence of trauma residuals. As such, remand to attempt to obtain private clinical records from that physician is indicated.

Accordingly, this appeal is REMANDED to the RO for the following:

1. The RO should contact the veteran and advise her of the evidence needed to support her appeal and then afford her another opportunity to identify the names and addresses and approximate dates of relevant medical treatment, in particular pertinent to treatment or evaluation of psychiatric and spine problems. The RO should ask the veteran to submit any relevant records, or to provide a release such that VA can request private records, in particular from Dr. Brown, on her behalf. The RO should take the appropriate steps to obtain available records for association with the claims file.

- 3 



2. The veteran should be afforded VA psychiatric and psychologic examinations. The claims folder must be made available to the examiners for review before the examination. All indicated testing should be accomplished. The psychologist and psychiatrist are requested to identify the current diagnoses appropriate to the veteran and then, to the extent possible, distinguish the nature and severity of all manifestations attributable to current psychiatric diagnoses but which may be dissociated from cocaine use or dependence. The examiners are specifically requested to discuss the impact of psychiatric symptoms attributable to diagnoses of depression! dysthymic disorder and PTSD on the veteran's day-to-day functioning and to provide an opinion as to whether such symptoms, in and of themselves, render her unable to perform any occupational tasks or unable to maintain employment. The rationale for all opinions should be provided.

3. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102,5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2003). In so doing, the RO should conduct any additionally-indicated development, to include further examinations that may be needed.

4. After the development requested above has been completed to the extent possible, the RO should again review the record. If the benefit sought on appeal remains denied, the veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

-4


Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. No action is required on the part of the veteran or his representative until further notice is received. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). By this action, the Board intimates no opinion, legal or factual, as to the ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 




